United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2358
                                   ___________

Kevin L. Chambers,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Michael Pennycook, Agent, St. Louis *
County Drug Task Force; Unknown        * [UNPUBLISHED]
                                    1
Kelling, Officer; Andria Van Mierlo,   *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: October 2, 2008
                                Filed: October 27, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Kevin Chambers appeals the district court’s2 February 2008 interlocutory order
denying him appointed counsel. Upon review for an abuse of discretion, see Phillips
v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of review), we


      1
       St. Louis County, Missouri, and St. Louis County Drug Task Force were
dismissed from the case and are no longer parties.
      2
       The Honorable Stephen N. Limbaugh, Sr., United States District Judge for the
Eastern District of Missouri, now retired.
clarify that the district court’s denial of appointed counsel is without prejudice, see
Williams v. Carter, 10 F.3d 563, 567 (8th Cir. 1993) (after denying motion for
appointment of counsel, court “should continue to be alert to the possibility that,
because of procedural complexities or other reasons, later developments in the case
may show either that counsel should be appointed, or that strict procedural
requirements should, in fairness, be relaxed to some degree”), and we affirm the order
as clarified. In addition, Chambers’s “motion for remand” is denied as moot.
                          ______________________________




                                          -2-